Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant filed an amendment on 04/25/2022.  Claim 1 has been amended. Claims 21 and 23 have been cancelled.  Claims 1, 3-5, 7-15, 17, 19-20, 22, and 24-35 as filed 04/25/2022 are examined herein.  No new matter has been introduced by the amendments.
The rejection under 35 USC 103 is withdrawn in light of Applicants arguments and remarks.

Examiners Amendment
Examiner conducted a phone interview with Applicant’s representative on 08/24/2022 to discuss antecedent bases issues. On 08/26/2022, Applicant’s representative transmitted proposed claim amendments to Examiner. In a phone call on 09/08/2022, Applicant’s representative authorized additional examiner amendments to correct informalities.  The amended claims are listed below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claim 1.	   A mobile automotive system for real-time risk-monitoring and automated risk-transfer based on captured and measured usage-based and user-based telematics data providing an optimized automated risk-transfer operation based on an automated telematics risk-transfer chain, the system comprising: 
	a mobile telecommunication apparatus that includes one or more data transmission connections to a plurality of sensors including proprioceptive sensors for sensing operating parameters of a motor vehicle and exteroceptive sensors for sensing environmental parameters during operation of the motor vehicle;
	a central automotive circuit that includes a vehicle telematics-driven core aggregator with telematics data-based triggers for triggering, capturing, and monitoring in a dataflow pathway of the plurality of sensors the operating parameters and the environmental parameters during operation of the motor vehicle;
	a first risk-transfer system including a plurality of payment transfer modules configured to receive and store first payment parameters associated with a risk-transfer of risk exposures of motor vehicles for pooling of their risks, wherein an automated first risk-transfer system provides a first risk-transfer based on first risk transfer parameters from the motor vehicle to the first risk-transfer system;
	a second risk-transfer system to provide a second risk-transfer based on second risk-transfer parameters from an [[the]] automated risk-transfer supplier system[[s]] or from the automated first risk-transfer system to the second risk-transfer system, wherein the second risk-transfer system includes second payment transfer modules configured to receive and store second payment parameters for pooling of risks of the first risk-transfer systems associated with risk exposures transferred to the first risk-transfer systems,
	wherein the first and second risk transfer parameters and the correlated first and second payment [[transfer]] parameters are dynamically adapted by the mobile automotive system based on usage-based automotive data, user-based automotive data, and operational automotive data captured from the motor vehicle, based on the risk-transfer profile selection of the user and based on the pooled risks of the first risk transfer systems,
	wherein the central automotive circuit further includes a driving scorer for generating a set of variable scoring parameters profiling at least one of a use, a style, and an environmental condition of driving during operation of the motor vehicle based on the measured and monitored operating parameters and the environmental parameters, wherein the driving scorer generates the set of variable scoring parameters, triggers and automatically selects score driving parameters based on a defined score driving behavior pattern by comparing the measured operating parameters and the environmental parameters with operating parameters and the environmental parameters of the defined score driving behavior pattern,
	wherein the mobile communication apparatus establishes a data link over a mobile telecommunication network between the mobile communication apparatus and the central automotive circuit, wherein the mobile telecommunication apparatus acts as a wireless node within the mobile telecommunication network, wherein the central automotive circuit automatically collects the set of variable scoring parameters, and wherein the central automotive circuit is electronically coupled to a heads-up device and is configured to provide an alert via the heads-up device to an operator of the motor vehicle upon detection of set of performance measures including high revolutions per minute (RPM) as a measure of the frequency of a motor rotation of an engine of the motor vehicle, engine power, acceleration, and road anticipation,     
	wherein the set of variable scoring parameters includes a driving score, a contextual score, a vehicle safety score, a cyber risk score, a software certification/testing risk score, a National Highway Traffic Safety Administration (NHTSA) level risk score, and a usage/operation of autonomous driving aids, 
	wherein the central automotive circuit periodically transmits a shadow request to a plurality of automated risk-transfer supplier systems, decentrally connected to the central automotive circuit over a data transmission network, wherein the shadow request includes risk-related parameters based on the set of variable scoring parameters, wherein a plurality of individualized risk-transfer profiles are provided by the automated risk-transfer supplier systems varying time-dependently based on the generated set of variable scoring parameters measuring the time-dependent use, style, and environmental condition of driving during operation of the motor vehicle, and wherein in response to the emitted shadow request, the central automotive circuit receives the plurality of individualized risk-transfer profiles based on the set of variable scoring parameters, and
	wherein the central automotive circuit dynamically captures and categorizes the received plurality of individualized risk-transfer profiles of the automated risk-transfer supplier systems in a result list, wherein the shadow requests are periodically transmitted to the plurality of automated risk-transfer supplier systems at least based on a dynamically-generated set of variable scoring parameters, wherein the results list is dynamically updated in real-time and provided for display and selection to a user of the mobile telecommunication apparatus based on the operating parameters and the environmental parameters, and wherein the mobile automotive system automatically adapts a risk-transfer of a user or alerts the user if a more preferable risk-transfer profile is triggered in relation to a selected risk-transfer profile, and
	wherein the risk-transfer profiles are captured and categorized in the result list by the mobile automotive system, wherein the shadow requests are generated and transmitted to the plurality of automated risk-transfer supplier systems based on the set of variable scoring parameters, the operating parameters, and the environmental parameters, when [[if]] a mobile telematics application triggers an alternation of any one of the set of variable scoring parameters, the operating parameters, and the environmental parameters, and wherein the result list is dynamically adapted in real-time and displayed to the user for selection. 

	Claim 7.	  The mobile automotive system according to claim 1, wherein the automated first risk-transfer supplier systems include [[an]] the automated first risk-transfer system that provides [[a]] the first risk-transfer based on the first risk transfer parameters from the motor vehicle to the 

	Claim 20.	The mobile automotive system according to claim 7, wherein the transmitted shadow request with [[the]] risk-related automotive data is processed by the automated risk-transfer supplier systems, wherein first risk transfer parameters and correlated first payment transfer parameters are generated by the automated risk-transfer supplier systems, and wherein, if the occurrence of one of a defined risk events associated with transferred risk exposure of the motor vehicles is triggered, an occurred loss is automatically covered by the corresponding automated risk-transfer supplier system or the automated first risk-transfer system based on the first risk transfer parameters and correlated first payment transfer parameters.

	Claim 22.	The mobile automotive system according to claim [[21]] 1, wherein the second risk transfer parameters and the correlated second payment transfer parameters are generated by an expert-system based circuit of the second risk-transfer system, wherein an occurred loss is at least partly covered by a [[the]] second insurance system based on the second risk transfer parameters and correlated second payment transfer parameters.

	Claim 24.	The mobile automotive system according to claim 1, wherein [[the]] transmitted automotive data includes at least simultaneous measured, time-dependent contextual and/or environmental data of the motor vehicle including at least measured weather condition parameters and/or location coordinate parameters.

	Claim 26.	The mobile automotive system according to claim [[21]] 1, wherein the mobile automotive system includes an aggregator for providing the risk exposure for one or a plurality of pooled risk-exposed motor vehicles based on the captured risk-related automotive data, wherein the first and/or second risk transfer parameters and the correlated first and second payment transfer parameters are dynamically generated based on the likelihood of occurrence of risk events of the pooled driving motor vehicles.

Allowable Subject Matter
Claims 1, 3-5, 7-15, 17, 19-20, 22, and 24-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most remarkable prior art of record is:
US 20120259666 (Collopy) contemplating incentivized adoption of time-dependent insurance benefits, including the use of real time sensor data.
US 20110112870 (Berg) contemplating telematics-based reinsurance pools.
The prior art fails to disclose at least the following limitations:
The use of a heads-up display to provide notifications related to variable scoring parameters including a driving score, a contextual score, a vehicle safety score, a cyber risk score, a software certification/testing risk score, a National Highway Traffic Safety Administration (NHTSA) level risk score, and a usage/operation of autonomous driving aids.
The most relevant non-patent literature is: Litman, Todd. "Pay-As-You-Drive Pricing and Insurance Regulatory Objectives." Journal of Insurance Regulation 23.3 (2005).

None of the prior art of record remedies the deficiencies found in Collopy and Berg. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings with the concept of a heads-up display to provide notifications related to variable scoring parameters including a driving score, a contextual score, a vehicle safety score, a cyber risk score, a software certification/testing risk score, a National Highway Traffic Safety Administration (NHTSA) level risk score, and a usage/operation of autonomous driving aids.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Same Assignee
Schneider et al., US Patent No. 7,783,673, COMPUTER-BASED SYSTEM AND METHOD FOR DETECTING RISKS
Weeks et al, US 8515783 risk assessment method

Different Assignee
Giordano, US Publication No. 20120179493 “simple metering automatic real time insurance”
Farmer, US Publication No. 20120036038 Automated consumer to business electronic marketplace system
Collopy, US Publication No. 20120259666 Incentivized adoption of time-dependent insurance benefits
Tamir, US Patent No. 9619203, METHOD OF ANALYZING DRIVING BEHAVOR AND WARNING THE DRIVER 
Carver et al., US Publication No. 2015/0294422, ASSESSING ASYNCHRONOUS AUTHENTICATED DATA SOURCES FOR USE N DRIVERRISK MANAGEMENT 
Amigo et al., US Publication No. 2011/0153367, SYSTEMS AND METHODS FOR LINKING VEHICLES TO TELEMATCS-ENABLED PORTABLE DEVICES 
Ramirez et al., US Publication No. 2016/0171521, ROAD SEGMENT SAFETY RATING SYSTEM. [0072] route risk score.
Bauer, US 8595034 determining and communicating cost of insurance. 
Besman, US 20160171618 calibrated underwriting system. [0003],[0027] risk score [0038] account score matrix, target Return On Equity ("ROE")[0041] reinsurance
Du, 20150019262 (Du) Flash flood risk score. [0005] loss mitigation, insurance and reinsurance [0029] risk score [0031] vehicles
Schumann, US 20120123806 safety score associated with a user location. [0041] risk score and vehicle related losses. [0047] relative risk score [0191] reinsurance
Peak, US 20110213628 risk score associated with a location. [0180] reinsurance
Vande Pol, US 20030014342 [0058] transportation [0090], [0150-0158] reinsurance
Morse, US 7831451 Insurance underwriting. [0015] risk score.
Aoude, US 20140032089 driver behavior classification
                                                                                                                                                                                   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969. The examiner can normally be reached 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLAIRE A. RUTISER
Examiner
Art Unit 3692



/C.A.R./Examiner, Art Unit 3692     


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692